Motion to discontinue the appeal taken from the “ judgment ” of the Supreme Court, New York County, entered on September 30, 1960 granted. That branch of the motion seeking leave to appeal as a poor person from the judgment of the Supreme Court, New York County, entered on December 28, 1961 granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for defendant-respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before February 6, 1962, with notice of argument for the March .1962 Term of this court, said appeal to be argued or submitted when reached. The orders of this court, entered on September 26, 1961, are vacated. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.